Rorbes, J.
This action was brought to recover on a promissory note, which reads as follows:
“ $1000.00. Van Ettenville, N. Y., July 1st, 1884.
“ Six months after date we promise to pay to the order of Mrs. Adelaide Hixson, One Thousand Dollars at our office in Van Ettenville, N. Y., value received with interest.
“ Hixson, Eodbourn & Co.”
The plaintiff is the wife of Amos S. Hixson, who was one of the copartners of said firm who made and delivered the note in question to the plaintiff. He resides at Fresno, Cal. The indebtedness ont of which said cause of action arose was the loan of the sum set forth in said note to the copartnership of J. F. Hixson & Co., composed of J. F. Hixson, Joseph Eodbourn, the defendant’s intestate, and one George J. Pumpelly. J. F. Hixson was the father of Amos S. Hixson. On the dissolution of the firm of J. F. Hixson & Co. the firm of Hixson, Eodbourn & Co. was formed, and received the assets and assumed the indebtedness of the said J. F. Hixson & Co., and the note in question was given for so much of said firm’s indebtedness to plaintiff. Joseph Eodbourn having died, the copartnership of Hixson, Eodbourn & Co. was dissolved, and. Amos S. Hixson became the surviving member of said new firm. Various payments of interest have been made and indorsed upon said note and the amounts thereof are conceded to have been paid, except the last indorsement, alleged to have been made April 30, 1892, an alleged payment of *21twenty-five dollars. This sum was paid by Amos S. Hixson to Ms wife, and the amount of said payment was indorsed on said note by the plaintiff.
The only question in this case arises on the testimony of Amos S. Hixson, taken under a commission and used in evidence, on the part of the plaintiff, on the trial of said action. This witness was permitted to testify to certain personal transactions with defendant’s intestate in relation to the payment of April 30, 1892, indorsed upon said note. The witness deposes and claims that while he was at Van Ettenville, N. Y., he collected certain sums of money belonging to said firm; and that under the instructions and with the acquiescence of the defendant’s intestate, he took twenty-five dollars of the sum so collected and paid it to the plaintiff upon said note, and that amount was indorsed and applied by her as a payment thereon. Without this payment and indorsement, concededly, the note in question v’-ould have been barred.
The defendant pleads the Statute of Limitations and thus raised the question, upon the trial, that the witness Hixson was disqualified from testifying to a personal transaction with Ms now deceased partner; first, in stating how the cause of action arose in favor of the plaintiff; and second, in testifying to personal transactions with reference to said indebtedness and the last payment of interest thereon.
It is claimed by the plaintiff that the evidence is competent, under section 829 of the Code of Civil Procedure:
First. Because the witness was acting on behalf of the firm and under instructions obtained from the deceased copartner, in making said last payment.
Second. That the witness is not a person interested in the event of this action.
Third. That the witness, if in any way interested, was testifying against his interest.
From such examination as I have been able to make, I am satisfied that the witness is competent to testify on the trial of this action. If a test he made of the interest of the witness in the event, the witness must be put in a position to either gain something by his testimony, or in some manner sustain a loss. The note .was a joint promissory note, but each individual partner of said firm was personally, as well as jointly, liable as a maker. This action is in form against the personal representatives of *22Joseph Eoclhourn, one of the makers of said note, and if he were living, the debt could be enforced against bim individually. If this proposition is sound, it is difficult to see how the surviving partner, the witness, has any interest in the event, since there is no evidence to show that there are any "copartnership assets left with which to pay said note, or against which its collection could be enforced in this action. An interest merely in the action is not enough to disqualify the witness, since that is not an interest in the event; and unless the witness shall gain or lose by the event, either directly or indirectly, he is not disqualified. Albany Co. Sav. Bank v. McCarty, 149 N. Y. 71.
The making and delivery of the promissory,note in question to the plaintiff was not a transfer by Joseph Rodbourn, one of the makers, within the rule that an interested party is .not a competent witness to testify to personal transactions against the representative by or through whom the plaintiff took her title. Comstock v. Hier, 73 N. Y. 269; Wilcox v. Corwin, 117 id. 500. As I understand the rule, the interest must be a present interest; the gain a present gain; the loss a present loss. It is difficult to see, therefore, in what manner, in this action, the witness can gain or Ibse. A judgment here will not bind him; still it may be said that he is liable to contribute; but this liability is contingent and in another form of action, in another proceeding, and must depend upon circumstances which may defeat the remedy against him. The witness’ interest in the event of the action must be certain; not probable or speculative. Eisenlord v. Clum, 126 N. Y. 552, 556; Albany Co. Sav. Bank v. McCarty, 149 id. 71, 84. The witness has no interest in the event of this action as husband. The claim belongs to his wife. Neither the agent nor the husband can be said to be interested parties. Savercool v. Wilsey, 5 App. Div. 562; Nearpass v. Gilman, 104 N. Y. 506; Clarke v. McNeal, 114 id. 281; Whitman v. Foley, 125 id. 651; Porter v. Dunn, 131 id. 314.
Assuming, for the sake of the argument, that the witness Hixson is an interested party, it is clear that he was testifying against his own interest. The only manner in which this action can be maintained is by the payment or application of the twenty-five dollars on said note; otherwise the note would be barred by the Statute of Limitations. By an amendment of the Code of Civil Procedure, carried into section 829 of the Code of Civil Pro*23cedure, the witness must not only be interested in the event, but he must be testifying in his own behalf, or interest; not against Ms interest. Carpenter v. Soule, 88 N. Y. 251; Wilcox v. Corwin, 117 id. 500; Albany Co. Sav. Bank v. McCarty, 149 id. 71; Matter of Potter, 161 id. 84.
Several of the facts sought to be excluded by section 829, and testified to on the trial, are either admitted in the defendant’s .answer, or were testified to without any objection on the part of the defendant; those material facts are personal transactions with the defendant’s intestate, and remain in the case notwithstanding the objections taken to the particular evidence complained of.
Some portion of the witness’ deposition might have been excluded under proper objections, if they had been made at the time the testimony was taken, or even after the commission and deposition had been filed. That class of evidence could have been stricken out or corrected on motion by the defendant before the trial. This certainly is what ought to have been done as to the form of the questions asked, and the conclusions of the witness, Vilmar v. Schall, 61 N. Y. 564; Reynolds v. Reynolds, 20 Misc. Rep. 254; Michaelis v. Compania Metalurgica, 51 App. Div. 470.
Judgment is ordered for the plaintiff against the defendant for the amount claimed in the complaint, with interest thereon, together with the costs of this action.
Judgment for plaintiff, with costs.